Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000657
                                                      12-JUN-2013
                                                      09:18 AM




                          SCPW-13-0000657

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               BERNARDINO RAGASA, JR., Petitioner,

                                vs.

            NETTIE SIMMONS, OFFENDER MANAGEMENT OFFICE
         OF THE DEPARTMENT OF PUBLIC SAFETY, Respondent.


                        ORIGINAL PROCEEDING
                        (Cr. No. 07-1-1535)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Bernardino Ragasa,

Jr.’s petition for a writ of mandamus, which was filed on May 3,

2013, the documents attached thereto and submitted in support

thereof, and the record, it appears that petitioner fails to

demonstrate that he has a clear and indisputable right to 497

days of presentence credit or that respondent miscalculated his

presentence credit.   Moreover, petitioner previously sought

similar relief in the circuit court by way of a HRPP Rule 40

petition (S.P.P. No. 10-1-0076), the circuit court denied the
HRPP Rule 40 petition, and petitioner did not appeal from the

circuit court’s decision.    Petitioner is not entitled to mandamus

relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action); HRS § 706-671 (1993) (a defendant is entitled to credit

for time served in presentence incarceration in connection with

the same offense; a defendant is not entitled to presentence

credit for time served in connection with an unrelated criminal

offense).    Accordingly,

            IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

            DATED: Honolulu, Hawai#i, June 12, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack




                                  2